            CASE 0:20-cv-01502-JRT-HB Doc. 59 Filed 12/08/20 Page 1 of 13




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
__________________________________________

MILDRED BALDWIN and RONALD
STRUCKOFF, on behalf of themselves and other
similarly situated,

                Plaintiffs
                                                           Case No. 0-20-cv-1502 (JRT/HB)
vs.
                                                          RULE 26(f) REPORT
MIRACLE-EAR, INC.

                Defendant/Third-Party Plaintiff

vs.

LAS DAVIS ENTERPRISES, INC.; HEARINGPRO,
INC.; and TIFFANY DAVIS

                Third-Party Defendants.


       The parties/counsel identified below participated in the meeting required by
Fed. R. Civ. P. 26(f) and the Local Rules, on November 23 and December 4, 2020, and
prepared the following report.

       The pretrial conference in this matter is scheduled for December 15, 2020, before
United States Magistrate Judge Hildy Bowbeer in Courtroom 6B, Warren E. Burger
Federal Building and U.S. Courthouse, 316 North Robert Street, St. Paul, Minnesota
55101.

DESCRIPTION OF CASE

       1.       Concise Factual Summary of Plaintiffs’ Claims;

       On October 15, 2020, Plaintiffs Mildred Baldwin and Ronald Struckhoff filed this

class action lawsuit against defendant Miracle-Ear, Inc. (“Miracle-Ear”) alleging violations of

the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”). In the Complaint,

Plaintiff Mildred Baldwin alleges Miracle-Ear violated the TCPA by telemarketing via
            CASE 0:20-cv-01502-JRT-HB Doc. 59 Filed 12/08/20 Page 2 of 13




unsolicited telemarketing calls to the personal phones of Plaintiff Baldwin and potential

nationwide class members who were listed on the National Do Not Call Registry (the “DNC

Claim”) and Plaintiff Ronald Struckhoff alleges Miracle-Ear violated the TCPA by using an

automatic telephone dialing system (“ATDS”) to contact his cell phone and the cell phones of

potential nationwide class members (the “ATDS Claim”).

       2.       Concise Factual Summary of Defendant’s claims/defenses:

Miracle-Ear:

       Miracle-Ear did not make the telephone calls at issue and cannot be held

vicariously liable for the calls. Miracle-Ear did not direct that the calls be made or have

any knowledge of, or involvement in, the calls. Miracle-Ear has therefore brought third-

party claims against the Miracle-Ear franchises who it believes may have made the calls,

if any, that Plaintiffs’ allege in their Complaint, seeking inter alia indemnity and

contribution. Miracle-Ear has other defenses to Plaintiffs’ claims.

Third-Party Defendants:

       Las Davis Enterprises, Inc., HearingPro, Inc., and Tiffany Davis (collectively,

“Third-Party Defendants”) deny the material allegations set forth in Miracle Ear’s Third-

Party Complaint and dispute the contentions raised therein. Among other denials and

defenses, and to the extent Plaintiffs and Miracle Ear can establish Third-Party

Defendants placed telephone calls to Plaintiffs, such calls (1) were initiated by Plaintiffs;

(2) were initiated by Third-Party Defendants pursuant to Plaintiffs’ consent; (3) were not




                                               2
            CASE 0:20-cv-01502-JRT-HB Doc. 59 Filed 12/08/20 Page 3 of 13




initiated through the use of an ATDS; and/or (4) did not contain an advertisement or

solicitation.

       3.       Statement of Jurisdiction (including statutory citations);

       The Court has federal question subject matter jurisdiction over these TCPA

claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).


       4.       Summary of Factual Stipulations or Agreements;


       The Parties have not entered into any factual stipulations or agreements.


       5.       Statement of whether jury trial has been timely demanded by any party;

        Plaintiffs have demanded a jury trial. Miracle-Ear has not requested a jury trial

and believes that Plaintiffs are not entitled to a jury trial. Third-Party Defendants have not

yet responded to the Third-Party Complaint, but intend to demand a jury trial to the

extent permitted by applicable law.


       6.       Statement of whether all process has been served;

       Yes.

       7.       If applicable, a list of all insurance carriers/indemnitors, including limits of
                coverage of each defendant or statement that the defendant is self-insured;
                and
Miracle-Ear:

       Miracle-Ear does not have any insurance policy that would cover TCPA liability.

As stated in its Third-Party Complaint, Miracle-Ear alleges HearingPro, Inc., Las Davis




                                                3
            CASE 0:20-cv-01502-JRT-HB Doc. 59 Filed 12/08/20 Page 4 of 13




Enterprises, and Tiffany Davis must indemnify Miracle-Ear to the extent it is found liable

to Plaintiffs in this case.



Third-Party Defendants:

       Third-Party Defendants are not aware of any applicable insurance agreement at

this time.


       8.       If the parties would like the case resolved under the Rules of Procedure for
                Expedited Trials of the United States District Court for the District of
                Minnesota, a statement of the parties’ agreement to that effect.

       The parties do not unanimously agree.




CLASS CERTIFICATION MOTION (if applicable)

       1.       Plaintiff(s) shall file their motion for class certification on or before
                December 9, 2021.

       2.       Defendant(s) shall file papers in opposition on or before January 13,
                2022______________.

       3.       Plaintiff(s’) reply shall be filed on or before January 27, 2022.

DISCOVERY

       Pursuant to Fed. R. Civ. P. 26(f), the parties must prepare a discovery plan that is
designed to maximize the efficiency of pretrial case preparation. The parties must review
and address each of the matters set forth in Fed. R. Civ. P. 26(f)(3)(A)-(F) and design a
discovery plan that is appropriate and proportionate to the case. The Court expects
counsel and parties to cooperate in the development and implementation of the discovery
plan, and refers the parties to the Sedona Conference Cooperation Proclamation (2008)
(copy attached).



                                                 4
            CASE 0:20-cv-01502-JRT-HB Doc. 59 Filed 12/08/20 Page 5 of 13




        The details of the discovery plan should be set forth in this Report. The following
discovery schedule and limitations are intended to guide the parties and should be useful
in the ordinary case; however, the parties are encouraged to reach agreement on, and
suggest to the Court, a discovery plan that takes into account the unique circumstances of
the individual case. To the extent the parties cannot reach agreement on any particular
item, they should set forth their separate positions in this section so that they can be
discussed at the Pretrial Conference.

FACT DISCOVERY

       The parties recommend that the Court establish the following fact discovery
deadlines and limitations:

       1.       The parties must make their initial disclosures required by Rule 26(a)(1) on
                or before December 30, 2020. The parties plan to disclose documents by
                describing them by category and location.

       2.       Fact discovery procedures related to class certification and individual
                merits must be commenced in time to be completed on or before
                September 1, 2021. The parties will meet and confer regarding a proposed
                deadline for merits discovery for any potential certified class, should
                Plaintiffs’ class certification motion be granted.

       3.       The parties disagree on whether discovery should be conducted in phases
                or limited to or focused on certain issues or certain sources before others.
                (If so, describe.)

       Miracle-Ear believes that discovery should be bifurcated. The first phase of

discovery would include discovery necessary for class certification. The first phase of

discovery would also include discovery on whether Miracle-Ear can be held vicariously

liable under the TCPA for telephone calls placed by the Third-Party Defendants, so that

Miracle-Ear can bring an early summary judgment motion on that defense. If class

certification is granted, then a short second phase of discovery would occur, in which

Plaintiffs could conduct discovery of class-member specific information. The second




                                               5
              CASE 0:20-cv-01502-JRT-HB Doc. 59 Filed 12/08/20 Page 6 of 13




phase would also include discovery on merits defenses that was not conducted in the first

phase.

         The Plaintiffs oppose bifurcated discovery that prevents them from obtaining the

information that will be necessary to fully develop their class certification motion, which

will almost certainly include class-member specific information. However, Plaintiffs are

amenable to a short, 90-day, second phase of discovery following the motion for class

certification decision to prepare this matter for trial.


         4.       The parties propose that the Court limit the use and number of discovery
                  procedures for the first phase of discovery as follows:

                  a)    No more than a total of _25____ interrogatories, counted in
                        accordance with Rule 33(a), shall be served by each party upon
                        another party.
                  b)    No more than _50____ document requests shall be served by each
                        party upon another party. The parties understand that objections to
                        document requests must meet the requirements of Rule 34(b)(2)(B)
                        as amended effective December 1, 2015.
                  c)    No more than __25__ requests for admissions shall be served by
                        each party upon another party.

         5.       No more than __0__ Rule 35 Medical Examinations shall be taken by
                  Defendant(s) and completed by ___________________.

         6.       No more than ___10__ fact depositions, including Rule 30(b)(6)
                  depositions, shall be taken by each party.

         7.       Where appropriate, the parties are encouraged to discuss possible additional
                  agreements concerning limitations on the number and/or length of
                  depositions, procedures for noticing and taking Rule 30(b)(6) depositions,
                  the arrangements that may be needed for depositions taken outside the U.S.
                  and/or in a language other than English, and other issues that, if addressed
                  early, could make deposition discovery more cost-effective and avoid
                  costly and time-consuming disputes.


                                                6
     CASE 0:20-cv-01502-JRT-HB Doc. 59 Filed 12/08/20 Page 7 of 13




         The parties have reached the following additional agreements concerning
         the taking of depositions: None.

8.       The parties have agreed upon the following additional limitations on
         discovery procedures: the parties will accept service of discovery
         documents electronically.
9.       Other discovery issues.

         a)    Discovery of Electronically Stored Information. The parties have
               discussed issues about preservation, disclosure, production, or
               discovery of electronically stored information, as required by
               Fed. R. Civ. P. 26(f), and request the Court to include the following
               agreement in the scheduling order: None at this time.

               NOTE: If it appears there will be significant electronic discovery,
               the parties should agree upon and attach to this Report an
               Electronically Stored Information (“ESI”) Protocol, identifying any
               differences in position between the parties that should be addressed
               at the Pretrial Conference. The Court refers counsel to “Discussion
               of Electronic Discovery at Rule 26(f) Conferences: A Guide for
               Practitioners,” developed by the Federal Practice Committee, to
               help attorneys and parties prepare for a meaningful discussion of
               electronic discovery issues early in the litigation. The Guide is
               available on the Court’s website under the Court Forms tab, in the
               “Pretrial, Discovery, and Trial Forms” section.

         b)    Claims of Privilege or Work Product Protection. The parties have
               discussed issues about claims of privilege and of protection as
               attorney work-product or trial preparation materials, as required by
               Fed. R. Civ. P. 26(f), including whether the parties agree to a
               procedure to assert these claims after production, or have reached
               any other agreements under Fed. R. Evid. 502. As a result of those
               discussions, the parties:

               i)     Do request the Court to include the following agreement in
                      the scheduling order:

                      The parties agree to follow the procedure set forth in
                      Fed. R. Civ. P. 26(b)(5)(B) regarding information produced in
                      discovery that is subject to a claim of privilege or protection
                      as trial-preparation material. Pursuant to Fed. R. Evid. 502,
                      the inadvertent production of any documents in this


                                       7
            CASE 0:20-cv-01502-JRT-HB Doc. 59 Filed 12/08/20 Page 8 of 13




                              proceeding shall not constitute a waiver of any privilege or
                              protection applicable to those documents in any this or any
                              other federal or state proceeding.

                       ii)    Do request the Court to include the following agreement(s) in
                              the scheduling order:

                              Unless otherwise ordered, the parties are not obligated to
                              include on their privilege logs documents, communications,
                              or other materials that came into existence on or after the date
                              that Plaintiffs’ first complaint was filed in this action.

                              Privilege logs must be provided by the producing party within
                              14 days of the production from which documents were
                              withheld.

                       If the parties have not agreed to the foregoing language, and/or have
                       reached other or additional agreements concerning the process for
                       handling privileged or work product information and wish them to
                       be incorporated into the Pretrial Scheduling Order, those agreements
                       should be set forth here: None.

EXPERT DISCOVERY

(In class action cases, indicate separately whether pre-class certification experts will be
needed and provide the following information for disclosure as to such experts as well.)

        The parties anticipate that they will require expert witnesses at trial, and propose
that the Court establish the following plan for expert discovery:

       1.       The plaintiff(s) anticipate(s) calling __1-3___ (number) of experts in the
                fields of: database and dialing systems.

       2.       Defendant Miracle-Ear anticipates calling __1-3___ (number) of experts in
                the fields of: calling, telecommunications, and ATDS.

       3.       Third-Party Defendants anticipate calling 1-3 (number) of experts in the
                fields of: telecommunications and dialing systems.


       3.       Disclosure of the identities of expert witnesses under Rule 26(a)(2)(A) and
                the full disclosures required by Rule 26(a)(2)(B) (accompanied by the



                                               8
           CASE 0:20-cv-01502-JRT-HB Doc. 59 Filed 12/08/20 Page 9 of 13




               written report prepared and signed by the expert witness) and the full
               disclosures required by Rule 26(a)(2)(C), shall be made as follows:

               a)     Identities by Plaintiffs 1 on or before September 30, 2021.
                      Disclosures by Plaintiffs on or before September 30, 2021.

               b)     Identities by Defendant and Third-Party Defendants on or before
                      October 29, 2021.
                      Disclosures by Defendant and Third-Party Defendants on or before
October 29, 2021.

               c)     Rebuttal identities and disclosures on or before November 26, 2021.

      3.       Expert discovery, including depositions, shall be completed by December
               12, 2021.

NON-DISPOSITIVE MOTION DEADLINES

      The parties propose the following deadlines for filing non-dispositive motions:

      1.       Except as provided in paragraph 2 below, any motion that seeks to amend
               the pleadings or to add parties must be filed and served on or before
               February 26, 2021.

      2.       (If applicable) Any motion that seeks to amend the pleadings to add a claim
               for punitive damages must be filed and served on or before
               _____________________.

      3.       Except as provided in paragraph 4 below, all other non-dispositive motions,
               including those that relate to fact discovery, must be filed and served on or
               before September 21, 2021. [NOTE: Absent unusual circumstances, this
               date should be no more than two weeks following the close of fact
               discovery.]

      4.       All non-dispositive motions that relate to expert discovery must be filed
               and served on or before December 30, 2021. [NOTE: Absent unusual
               circumstances, this date should be no more than two weeks following the
               close of expert discovery.]

1
       The parties should indicate whether, given the issues in the case, it would be more
meaningful to identify the deadlines by the party who bears the burden of proof on an
issue rather than by plaintiff or defendant.

                                              9
        CASE 0:20-cv-01502-JRT-HB Doc. 59 Filed 12/08/20 Page 10 of 13




       5.     The parties do not propose that a party be required to request an informal
              telephone conference with the Court before filing any formal discovery
              motion.

PROTECTIVE ORDER

       The parties do intend to submit a proposed Protective Order.

       If either party believes a Protective Order is necessary, the parties shall jointly
submit a proposed Protective Order, identifying any terms on which the parties disagree
so they can be discussed in connection with the pretrial conference.

        PLEASE NOTE: The Court has recently revised its suggested protective order
form and the parties are encouraged to consult that form in preparing a proposed
protective order for entry by the Court
(http://www.mnd.uscourts.gov/local_rules/forms/Stipulation-for-Protective-Order-
Form.pdf or http://www.mnd.uscourts.gov/local_rules/forms/Stipulation-for-Protective-
Order-Form.docx). No protective order may include language purporting to obligate the
Court or the office of the Clerk of Court to destroy or return confidential documents to
the parties after the conclusion of the case. The parties are further directed to Magistrate
Judge Bowbeer’s Practice Pointers and Preferences with regard to this topic (copy
attached). The parties are also reminded that their Stipulation for Protective Order must
be filed in CM/ECF and a Word version of the document must be e-mailed to the
chambers e-mail box.

DISPOSITIVE MOTION DEADLINES

       1.     The parties do believe that expert discovery must be completed before
              dispositive motions are filed. Miracle-Ear, however, believes the issue of
              whether it can be held vicariously liable to Plaintiffs for calls made by its
              franchisees, on which no expert testimony is anticipated, is appropriate for
              an early summary judgment motion.

       2.     The parties do believe that early dispositive motions (i.e, before the
              completion of all fact and expert discovery) on one or more issues could be
              of material assistance in resolving the case. If so, describe: As noted,
              Miracle-Ear plans to bring an early summary judgment motion on the issue
              of whether Miracle-Ear can be held vicariously liable to Plaintiffs for calls
              made by its franchisees.




                                            10
        CASE 0:20-cv-01502-JRT-HB Doc. 59 Filed 12/08/20 Page 11 of 13




    3.      The parties recommend that all dispositive motions (including Daubert
            motions) be filed and served on or before March 31, 2022.

SETTLEMENT

    1.      The parties must conduct a meaningful discussion about possible settlement
            before the initial pretrial conference, including a written demand by the
            Plaintiff(s) and a written response by each Defendant. The parties must
            also discuss whether private mediation or an early settlement conference
            with the Court (or another form of alternative dispute resolution) would be
            productive and, if so, when it should occur and what discovery, if any,
            would be necessary to conduct before such a conference.

            The results of that discussion, including any proposals or recommendations,
            are as follows: Based on the allegations in the complaint and the nature of
            the putative class action, the parties believe discussion of a possible class
            settlement is premature at this time. Miracle-Ear may be interested in an
            individual settlement, should Plaintiffs make a demand.

    2.      Each party must email to Magistrate Judge Bowbeer’s chambers, no later
            than one (1) week before the pretrial conference, a confidential letter of no
            more than three (3) pages, setting forth any additional, confidential
            information about the party’s interest in settlement or possible settlement
            proposals that may be of assistance to Magistrate Judge Bowbeer in
            planning or furthering early settlement efforts. PLEASE NOTE: This
            confidential letter should not advance arguments or positions on issues that
            may come before Magistrate Judge Bowbeer for ruling.

    3.      The Court will discuss this topic with the parties at the pretrial conference
            and will set a date for an early settlement conference or for a status
            conference to determine when the case will be ready for a productive
            settlement conference.

TRIAL

    1.      Trial by Magistrate Judge:

            The parties have not agreed to consent to jurisdiction by the Magistrate
            Judge pursuant to Title 28, United States Code, Section 636(c). (If the
            parties agree, the consent form, signed by both parties, should be filed with
            the Clerk of Court.) Please note that if the parties consent to magistrate



                                           11
       CASE 0:20-cv-01502-JRT-HB Doc. 59 Filed 12/08/20 Page 12 of 13




            judge jurisdiction, all proceedings, including trial by jury, if any, will be
            before the magistrate judge assigned to the case.

      2.    The parties agree that this case will be ready for trial in June 2022. The
            anticipated length of the trial is 5 days.

                                         ATTORNEYS FOR PLAINTIFFS AND
                                         PROPOSED CLASS

Dated: December 8, 2020                  /s/ Catherine K. Smith
                                         Catherine K. Smith #353723
                                         Daniel E. Gustafson #202241
                                         Raina C. Borrelli #392127
                                         GUSTAFSON GLUEK PLLC
                                         Canadian Pacific Plaza
                                         120 South 6th Street, Suite 2600
                                         Minneapolis, MN 55402
                                         Telephone: (612) 333-8844
                                         csmith@gustafsongluek.com
                                         dgustafson@gustafsongluek.com
                                         rborrelli@gustafsongluek.com

                                         Anthony I. Paronich (pro hac vice application
                                         forthcoming)
                                         PARONICH LAW, P.C.
                                         350 Lincoln St., Suite 2400
                                         Hingham, MA 02043
                                         617-485-0018
                                         anthony@paronichlaw.com

                                         Samuel J. Strauss
                                         TURKE & STRAUSS LLP
                                         936 N. 34th Street, Suite 300
                                         Seattle, WA 98103
                                         Tel: 608-237-1775
                                         sam@turkestrauss.com

                                         ATTORNEYS FOR MIRACLE-EAR, INC.

Dated: December 8, 2020                  /s/ Erin L. Hoffman
                                         Erin L. Hoffman
                                         Bar Number 0387835


                                           12
       CASE 0:20-cv-01502-JRT-HB Doc. 59 Filed 12/08/20 Page 13 of 13




                                   Nathan Brennaman
                                   Bar Number 0331776
                                   Attorneys for Defendant
                                    Miracle-Ear, Inc.
                                   FAEGRE DRINKER BIDDLE & REATH LLP
                                   2200 Wells Fargo Center
                                   90 South Seventh Street
                                   Minneapolis, MN 55402-3901
                                   Telephone: (612) 766-7000
                                   Fax: (612) 766-1600
                                   erin.hoffman@faegredrinker.com
                                   nate.brennaman@faegredrinker.com


                                   ATTORNEYS FOR THIRD-PARTY
                                   DEFENDANTS LAS DAVIS ENTERPRISES,
                                   INC., HEARINGPRO, INC., AND TIFFANY
                                   DAVIS


Dated: December 8, 2020            /s/ Lawren A. Zann
                                   Beth-Ann E. Krimsky
                                   (Pro Hac Vice Admission pending)
                                   Lawren A. Zann
                                   (Pro Hac Vice Admission pending)
                                   GREENSPOON MARDER LLP
                                   200 East Broward Boulevard, Suite 1800
                                   Fort Lauderdale, FL 33301
                                   Tel: (954) 527-2427
                                   Fax: (954) 333-4027
                                   beth-ann.krimsky@gmlaw.com
                                   lawren.zann@gmlaw.com

                                   Jennifer Olson
                                   Bar No. 0391356
                                   BEST & FLANAGAN LLP
                                   60 South 6th Street, Suite 2700
                                   Minneapolis, MN 55402
                                   Tel: (612) 339-7121
                                   Fax: (612) 339-5897
                                   jolson@bestlaw.com



                                     13
